DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements (IDSs) submitted 7 June 2022 (2) and 03 March 2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ivanov et al. (“Ivanov”), United States Patent Application Publication No. 2007/0198565.



As per claim 1, Ivanov discloses a method of generating regular expressions, comprising: 
receiving, by a regular expression generator comprising one or more processors, a first selection comprising one or more positive character sequences, each of the one or more positive character sequences corresponding to a positive example that is to be matched by a regular expression generated by the regular expression generator ([0052] wherein a user can select desired data elements (positive examples) that is to be used to generate the regular expression);
 generating, by the regular expression generator, a first regular expression, wherein the first regular expression matches the positive example ([0052] wherein the examples are used to automatically generate regular expressions); 
displaying, by the regular expression generator, the first regular expression ([0053] wherein the generated regular expression is displayed in the expression view area);  
receiving, by the regular expression generator, a second selection comprising one or more negative character sequences, each of the one or more negative character sequences corresponding to a negative example that is not to be matched by the regular expression generated by the regular expression generator ([0069] wherein UI allows the user to remove of output columns and [0071] wherein the UI allows for modifying selections in the data view, which are negative examples of what is to be matched (EXAMINER NOTES: while the exact terms of positive and negative examples are not used by the prior art, the equivalent is used in that the positive examples are the initial selections and the negative examples are the changes that are not to be matched by the initial regular expression since the expression is changed by the changes)); 

in response to receiving the second selection, determining a context of the one or more negative character sequences corresponding to the negative example ([0029] wherein context is described in terms of inferring by the computer using the selections of the user as described in [0077] and [0071] wherein once selections are changed in the data view, the regular expression automatically changes to match the negative changes to the data, which means that the system determines the context of the negative change); 
updating the first regular expression that was generated to match the positive example to include the context that was determined based on the one or more negative character sequences ([0071] wherein the first regular expression is automatically updated to match the new data view); and displaying, by the regular expression generator, the updated first regular expression ([0071] wherein the updated regular expression).

As per claim 2, Ivanov discloses the method according to claim 1, wherein the receiving the first selection comprises receiving, via a user interface, a selection of the one or more positive character sequences in a first data cell of a data set ([0052] wherein a user can select desired data element (positive examples) that is to be used to generate the regular expression, wherein the data can be cell data as described as row data in [0062]).  

As per claim 3, Ivanov discloses the method according to claim 2, further comprising automatically selecting, by the regular expression generator, character sequences in a plurality of data cells in the data set corresponding to the first selection comprising one or more positive character sequences ([0052] wherein the system automatically selects a character sequence from a plurality of cells to construct to generate the automatically regular expressions).  

As per claim 4, Ivanov discloses the method according to claim 3, wherein the receiving the second selection comprises receiving, via the user interface, the selection of the one or more negative character sequences in a second data cell of the data set ([0071] wherein the UI allows for modifying selections in the data view (recognized as selecting a negative character sequence as it changes the current regular expression.)  

As per claim 5, Ivanov discloses the method according to claim 4, further comprising automatically selecting, by the regular expression generator, character sequences in the plurality of data cells in the data set corresponding to the second selection comprising one or more negative character sequences ([0071] wherein once selections are changed in the data view, the regular expression automatically changes to match the negative changes to the data, which means that the system determines where to change which expression).  

As per claim 6, Ivanov discloses the method according to claim 3, wherein the first selection is highlighted in a first highlight format and the second selection is highlighted in a second highlight format that is different from the first highlight format ([0016] wherein the selections can be highlighted in different methods to describe what part of the expression was generated based on the selection).  

As per claim 7, Ivanov discloses the method according to claim 6, wherein the determining the context of the one or more negative character sequences corresponding to the negative example comprises: 
identifying an embedded highlighting location of the second selection ([0063] wherein the user can modify the data as described in [0071] using highlighting that selects a range); 
determining context from data to a left of the embedded highlighting location of the second selection ([0063] wherein range information is determined by data to the left and the right); and 
determining context from data to a right of the embedded highlighting location of the highlighted second selected ([0063] wherein range information is determined by data to the left and the right).  

As per claim 8, Ivanov discloses The method according to claim 7, wherein the determining the context of the one or more negative character sequences corresponding to the negative example further comprises: Page 3 of 12Appl. No. 16/904,298Response to Office Action of February 28, 2022 
filtering the character sequences in the plurality of data cells in the data set corresponding to the first selection comprising the one or more negative character sequences that were automatically selected based on the determined context from data to the left of the embedded highlighting location and based on the determined context from data to the right of the embedded highlighting location ([0047] wherein the output data is filtered based on the data cells in the data set that are elected and [0063] wherein range information is determined by data to the left and the right); and removing the filtered character sequences from the selected character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences ([0069] wherein removing output columns).  

As per claim 9, Ivanov discloses the method according to claim 8, wherein the determining the context from data to the left of an embedded highlighting location comprises identifying a first span to the left of the embedded highlighting location ([0062] wherein ranges are determined, wherein the range is a span to the left of the right side of a highlight since the range is highlighted); and wherein filtering the character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences further comprises identifying spans in the character sequences in the plurality of data cells corresponding to the selected one or more negative character sequences that do not match the first span to the left of the embedded highlighting location ([0069] wherein removing output columns is the identifications of spans, wherein if the range is removed, the range is left of the right side of the highlight).    
As per claim 10, Ivanov the method according to claim 9, wherein the determining the context from data to the left of an embedded highlighting location further comprises identifying a second span to the left of the embedded highlighting ([0062] wherein ranges are determined, wherein the range is a span to the left of the right side of a highlight since the range is highlighted, wherein the span can be a second span as described as a modification in [0071); and wherein filtering the character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences further comprises identifying spans in the character sequences in the plurality of data cells corresponding to the selected one or more negative character sequences that do not match the second span to the left of the embedded highlighting location ([0069] wherein removing output columns is the identifications of spans, wherein if the range is removed, the range is left of the right side of the highlight).    .  

As per claim 11, Ivanov discloses  the method according to claim 7, wherein the determining the context from data to the right of an embedded highlighting location comprises identifying a first span to the right of the embedded highlighting location ([0062] wherein ranges are determined, wherein the range is a span to the right of the left side of a highlight since the range is highlighted); and Page 4 of 12Appl. No. 16/904,298wherein filtering the character sequences in the plurality of data cells in the data set corresponding to the second selection comprising one or more negative character sequences further comprises identifying spans in the character sequences in the plurality of data cells corresponding to the second selection comprising one or more negative character sequences that do not match the first span to the right of the embedded highlighting location[0069] wherein removing output columns is the identifications of spans, wherein if the range is removed, the range is right of the left side of the highlight).    .  .

As per claim 12, Ivanov discloses a regular expression generator server computer comprising: 
a processor ([0085]); a memory ([0088]); 114Attorney Docket No.: 088325-1190016 (239521US) PATENT a computer readable medium coupled to the processor, the computer readable medium storing instructions executable by the processor for implementing the method of claim 1. As such, the claim is rejected for the same rationale and reasoning as claim 1. 

As per claim 13, claim 13 is a server that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a server that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a server that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, Ivanov discloses the system according to claim 15, wherein the determining the context of the one or more negative character sequences corresponding to the negative example further comprises: Page 3 of 12Appl. No. 16/904,298Response to Office Action of February 28, 2022 
filtering the one or more negative character sequences in the plurality of data cells in the data set corresponding to the first selection comprising the one or more negative character sequences that were automatically selected based on the determined context from data to the left of the embedded highlighting location and based on the determined context from data to the right of the embedded highlighting location ([0047] wherein the output data is filtered based on the data cells in the data set that are elected and [0063] wherein range information is determined by data to the left and the right and [0071] wherein the negative character sequences are the modifications); and removing the filtered character sequences from the selected character sequences in the plurality of data cells in the data set corresponding to the selected one or more negative character sequences ([0069] wherein removing output columns is described).  

As per claim 17, claim 17 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the method performed by the system of claim 16 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168